Order entered September 6, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00336-CV

                 NET WORTH REALTY USA, LLC, ET AL., Appellants

                                             V.

                              IRMGARD DENNEY, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-03776

                                         ORDER
       Before the Court is appellants’ September 5, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to September 20, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE